1
                                                                              JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
                                             Case No. CV 20-00572-AB (JEMx)
12   ORLANDO GARCIA,
13
                     Plaintiff,
                                             ORDER DISMISSING CIVIL ACTION
14
     v.
15
     JAMES J. KIM, in individual and
16   representative capacity as trustee of
     James J. Kim Revocable Trust dated
17   12-29-2018; IMAD REZKO; and
     Does 1-10,
18
                     Defendants.
19
20         THE COURT having been advised by counsel that the above-entitled action has
21   been settled;
22         IT IS THEREFORE ORDERED that this action is hereby dismissed without
23   costs and without prejudice to the right, upon good cause shown within 60 days, to re-
24   open the action if settlement is not consummated.
25         //
26         //
27         //
28         //

                                              1.
1          This Court retains full jurisdiction over this action and this Order shall not
2    prejudice any party to this action.
3
4
     Dated: March 9, 2020             _______________________________________
5                                     ANDRÉ BIROTTE JR.
6                                     UNITED STATES DISTRICT JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2.
